Opinion issued August 31, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00172-CV
                             ———————————
                           ROYAL AC, INC., Appellant
                                           V.
                           DEBORAH GREEN, Appellee


                     On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Case No. 2017-09514


                           MEMORANDUM OPINION

      Appellant, Royal AC, Inc., has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). Appellee has filed a motion to dismiss the appeal due to appellant’s failure

to file a brief. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
More than ten days have elapsed since the filing of the motions. See TEX. R. APP. P.

10.3(a). Appellant did not respond, and a brief has not been filed. Accordingly, we

grant the motion and dismiss the appeal for want of prosecution. See TEX. R. APP. P.

42.3(b). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                         2